DETAILED ACTION
This office action is in response to the correspondence filed on 06/25/2019. Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/19/2019, 09/23/2019, 11/19/2019, 12/17/2019, 01/03/2020, 01/16/2020, 02/25/2020, 03/09/2020, 06/18/2020, 08/21/2020, and 10/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner notes that the IDS submitted on 08/19/2019 in particular has many references that do not appear to be related to the instant application at all. For example, US 2634738 A was a US patent issued on 04/14/1953 relates to machinery cleaning equipment or US 5884274 A was a US patent issued on 03/16/1999 about generating and executing insurance policies for foreign exchange losses. Please only attach prior arts that are relevant to the instant application in the future.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moffat (US Pub No. 2013/0318347 A1, referred to as Moffat). 
	Regarding claim 18, Moffat anticipates,
18. A method for managing sensitive data, the method comprising:
transmitting a user agent application to a user device, (Moffat: [0212]; client program (user agent application) operate on each user’s computing device (user device).) the user agent application including machine-executable instructions that, when executed by a processor of the user device, control the user device to: (Moffat: [0830].)
generate the sensitive data at the user device, (Moffat: [0217] and abstract; user creates new data that are only shared limitedly to ensure the privacy and security of users' personal information.)
encrypt the sensitive data at the user device by using a symmetric encryption key generated by received from and (Moffat: [0213], [0217], [0222]; the DSS client encrypts the stored at a recovery agent system, (Moffat: [0225]; encrypted key locker is stored in the DSS server.)
store the encrypted sensitive data at a storage provider system, and (Moffat: [0217-0218]; the DSS client transmits these new and encrypted packets of user data to the DSS server (storage provider system) for storage.)
recover the encrypted sensitive data by: retrieving the encrypted sensitive data from the storage provider system by logging into the storage provider system using storage provider system authentication credentials, , (Moffat: [0218]; the DSS server is responsible for validating the login usernames and passwords of users. It is responsible for processing the encrypted user data, e.g. storage, transmission, etc. It is responsible for exchanging encrypted user decryption keys between users when those users elect to become contacts and share data. [0255]; decrypted key locker will allow the user to decrypt all of the encrypted user data sent to the user's DSS client by the DSS server.) retrieving the stored encryption key from the recovery agent system by logging into the recovery agent system using recovery agent system authentication credentials, and (Moffat: [0218]; the DSS server is responsible for validating the login usernames and passwords of users. It is responsible for processing the encrypted user data, e.g. storage, transmission, etc. It is responsible for exchanging encrypted user decryption keys between users when those users elect to become contacts and share data.) decrypting the encrypted sensitive data using the retrieved encryption key. (Moffat: [0255]; decrypted key locker will allow the user to decrypt all of the encrypted user data sent to the user's DSS client by the DSS server.)




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moffat, in view of Kern et al. (US Pub No. 2007/0255943 A1, referred to as Kern).
Regarding claim 1, Moffat discloses,
1. A method for managing sensitive data, the method comprising: with a user agent application executed by a user device: (Moffat: [0212]; DSS client program (user agent application) operate on each user’s computing device (user device).)
generating the sensitive data at the user device; (Moffat: [0217] and abstract; user creates new data that are only shared limitedly to ensure the privacy and security of users' personal information.)
…the encryption key stored at the remote recovery agent system; (Moffat: [0225]; encrypted key locker is stored in the DSS server.) 
encrypting the sensitive data at the user device by using the received encryption key generated by the remote recovery agent system; (Moffat: [0213], [0217]; the DSS client encrypts the new data using the received encryption key.)
storing the encrypted sensitive data at a storage provider system, the storage provider system remote from the user device; and (Moffat: [0217-0218]; the DSS client transmits these new and encrypted packets of user data to the DSS server (storage provider system) for storage.)
recovering the encrypted sensitive data at the user device, comprising:
retrieving the encrypted sensitive data from the storage provider system by using storage provider system authentication credentials, (Moffat: [0218]; the DSS server is responsible for validating the login usernames and passwords of users. It is responsible for processing the encrypted user data, e.g. storage, transmission, etc. It is responsible for exchanging encrypted user decryption keys between users when those users elect to become contacts and share data. [0255]; decrypted key locker will allow the user to decrypt all of the encrypted user data sent to the user's DSS client by the DSS server.)
retrieving the stored encryption key from the recovery agent system by using recovery agent system authentication credentials, and (Moffat: [0218]; the DSS server is responsible for validating the login usernames and passwords of users. It is responsible for processing the encrypted user data, e.g. storage, transmission, etc. It is responsible for exchanging encrypted user decryption keys between users when those users elect to become contacts and share data.)
decrypting the encrypted sensitive data using the retrieved encryption key. (Moffat: [0255]; decrypted key locker will allow the user to decrypt all of the encrypted user data sent to the user's DSS client by the DSS server.)
Moffat does not explicitly disclose, however Kern teaches,
…receiving a new encryption key generated by and received from a remote recovery agent system… (Kern: [0045]; the Recovery Process encrypts the recovery information using the temporary public key received in the Client Information (using the received key to encrypt).)


Regarding claim 6, the combination of Moffat and Kern discloses, 
6. The method of Claim 1, 
Moffat further discloses,
wherein retrieving the encrypted sensitive data from the storage provider system by using storage provider system authentication credentials comprises: (Moffat: [0218].)
receiving storage provider system authentication credentials and logging in to the storage provider system by using the storage provider system authentication credentials, and (Moffat: [0218]; the DSS server is responsible for validating the login usernames and passwords of users.)
wherein retrieving the stored encryption key from the recovery agent system by using recovery agent system authentication credentials comprises: logging into to the recovery agent system by using the recovery agent system authentication credentials. (Moffat: [0218]; the DSS server is responsible for validating the login usernames and passwords of users. It is responsible for processing the encrypted user data, e.g. storage, transmission, etc. It is responsible for exchanging encrypted user decryption keys between users when those users elect to become contacts and share data.)


Regarding claim 8, the combination of Moffat and Kern discloses, 
8. The method of Claim 6,
Moffat further discloses,
wherein the recovery agent system stores the new encryption key in association with an encryption key identifier. (Moffat: [0226]; a key locker has an identifier of a key.)

Regarding claim 9, the combination of Moffat and Kern discloses, 
9. The method of Claim 6, 
Moffat further discloses,
wherein during recovery of the encrypted sensitive data, retrieving the stored encryption key comprises: (Moffat: [0218].)
with the user agent application, logging into to the recovery agent system by using the recovery agent system authentication credentials and providing a recovery request to the recovery agent system, the recovery request identifying information retrieved from the storage provider system by the user agent. (Moffat: [0218]; the DSS server is responsible for validating the login usernames and passwords of users. It is responsible for processing the encrypted user data, e.g. storage, transmission, etc. It is responsible for exchanging encrypted user decryption keys between users when those users elect to become contacts and share data. [0219]; the DSS server identifies those packets of encrypted user data which were created and/or uploaded by any particular user, and therefore "belong" to him.) 

Regarding claim 10, the combination of Moffat and Kern discloses, 
10. The method of Claim 6, 
Moffat further discloses,
wherein during recovery of the encrypted sensitive data, retrieving the stored encryption key comprises:
with the user agent application, logging into to the recovery agent system by using the recovery agent system authentication credentials and providing a recovery request to the recovery agent system, the recovery request identifying an encryption key identifier. (Moffat: [0218]; the DSS server is responsible for validating the login usernames and passwords of users. It is responsible for processing the encrypted user data, e.g. storage, transmission, etc. It is responsible for exchanging encrypted user decryption keys between users when those users elect to become contacts and share data. [0255]; DSS client requests their encrypted key locker from the DSS server.)


Regarding claim 16, the combination of Moffat and Kern discloses, 
16. The method of Claim 6, 
Moffat further discloses,
wherein storing the encrypted sensitive data at a storage provider system comprises: (Moffat: [0218].)
storing the file in a storage location that is secured by authentication credentials of the user agent application. (Moffat: [0218]; the DSS server is responsible for validating the login usernames and passwords of users (user has to log in to retrieve their data).)


Regarding claim 17, the combination of Moffat and Kern discloses, 
17. The method of Claim 6, 
Moffat further discloses,
wherein the encrypted sensitive data is recovered at a second user device. (Moffat: [0218], [0220]; the DSS server can also determine which packets of user data belonging to a user's contacts 

Claims 2-3, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moffat, in view of Kern, further in view of Alwar et al. (US Pub No. 2018/0191503 A1, referred to as Alwar).
Regarding claim 2, the combination of Moffat and Kern discloses, 
2. The method of Claim 1, further comprising: with the user agent application:
Moffat does not explicitly disclose, however Alwar teaches,
generating an unsigned blockchain transaction at the user device; (Alwar: [0028]; addresses can be created using Bitcoin clients or 'wallets'.)
signing the unsigned blockchain transaction at the user device by using the recovered sensitive data; and (Alwar: [0115]; signing the transaction with the same private key that was used to generate the public address/data.)
transmitting the signed blockchain transaction to a blockchain node system. (Alwar: [0199]; each owner transfers the coin to the next by digitally signing a hash of the previous transaction and the public key of the next owner and adding these to the end of the coin.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Alwar into the combination of Moffat and Kern with a motivation to achieve a trustless anonymous network without needing to trust counterparties or separate intermediaries by using Bitcoin blockchain that uses peer-to-peer technology to operate with no central authority where transaction management and money issuance are carried out collectively by the network via consensus (Alwar; [0025-0026]).
	


claim 3, the combination of Moffat and Kern discloses, 
3. The method of Claim 1, 
Moffat does not explicitly disclose, however Alwar teaches,
wherein the sensitive data includes a blockchain private key of a blockchain public-private key pair for a blockchain network. (Alwar: [0028], [0115]; Bitcoin address in the P2P network is associated with a matching public key and private key.)
The same motivation that was utilized for combining Moffat, Kern and Alwar as set forth in claim 2 is equally applicable to claim 3.


Regarding claim 7, the combination of Moffat and Kern discloses, 
7. The method of Claim 6, wherein receiving the new encryption key comprises:
Moffat further discloses,
with the user agent application:
logging into to the recovery agent system by using the recovery agent system authentication credentials; (Moffat: [0218]; the DSS server is responsible for validating the login usernames and passwords of users.)
sending a new encryption key request to the recovery agent system; Moffat: [0225]; DSS client requests their encrypted key locker from the DSS server.)
with the recovery agent system:
responsive to the new encryption key request, generating the new encryption key, storing the new encryption key at the recovery agent system, and transmitting the new encryption key to the user agent application, (Moffat: [0218]; the DSS server is responsible for validating the login usernames and passwords of users. It is responsible for processing the 
Moffat does not explicitly disclose, however Alwar teaches,
 wherein the recovery agent system is a recovery agent for a cryptocurrency management system. (Alwar: [0028]; Bitcoin blockchain.)
The same motivation that was utilized for combining Moffat, Kern and Alwar as set forth in claim 2 is equally applicable to claim 7.


Regarding claim 12, the combination of Moffat and Kern discloses, 
12. The method of Claim 6, 
Moffat further discloses,
wherein during recovery of the encrypted sensitive data, retrieving the stored encryption key comprises: (Moffat: [0218].)
with the user agent application, logging into to the recovery agent system by using the recovery agent system authentication credentials and providing a recovery request to the recovery agent system; and (Moffat: [0218]; the DSS server is responsible for validating the login usernames and passwords of users. It is responsible for processing the encrypted user data, e.g. storage, transmission, etc. It is responsible for exchanging encrypted user decryption keys between users when those users elect to become contacts and share data.)
Moffat does not explicitly disclose, however Alwar teaches,
with the recovery agent system, confirming the recovery request by using multi-factor authentication, and responsive to confirming the recovery request, providing the encryption key to the user agent application. (Alwar: [0182]; two-factor authenticated logins.)
.




Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Moffat, in view of Kern, further in view of Alwar, and further in view of Durvasula et al. (US Pub No. 2018/0075453 A1, referred to as Durvasula).
Regarding claim 4, the combination of Moffat, Kern and Alwar discloses, 
4. The method of Claim 2,
Moffat does not explicitly disclose, however Alwar teaches,
…wherein signing the unsigned blockchain transaction comprises: generating a blockchain private key… and signing the unsigned blockchain transaction with the generated private key. (Alwar: [0028], [0115]; signing the transaction with the same private key that was used to generate the public address/data.)
The same motivation that was utilized for combining Moffat, Kern and Alwar as set forth in claim 2 is equally applicable to claim 4.
Moffat does not explicitly disclose, however Durvasula teaches,
…wherein the sensitive data includes a mnemonic, and generating a blockchain private key from the mnemonic (Durvasula: [0045]; digital wallet may display a mnemonic seed and password selection screen to the user. Digital wallet may use BIP32, BIP39, BIP44, or another key generation technique to create addresses and private keys, which may be encrypted and stored locally on user device.)



Regarding claim 5, the combination of Moffat, Kern, Alwar and Durvasula discloses, 
5. The method of Claim 4, 
Moffat does not explicitly disclose, however Alwar teaches,
wherein the user agent application stores …in a volatile memory of the user device. (Alwar: [0166], [0183]; virtual wallets stores data and key.)
The same motivation that was utilized for combining Moffat, Kern and Alwar as set forth in claim 2 is equally applicable to claim 5.
Moffat does not explicitly disclose, however Durvasula teaches,
…wherein the mnemonic is a random 12-word recovery passphrase based on BIP39, and… (Durvasula: [0045]; digital wallet may display a mnemonic seed and password selection screen to the user. Digital wallet may use BIP32, BIP39, BIP44, or another key generation technique to create addresses and private keys, which may be encrypted and stored locally on user device.)
The same motivation that was utilized for combining Moffat, Kern, Alwar and Durvasula as set forth in claim 4 is equally applicable to claim 5.


Claims 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moffat, in view of Kern, and further in view of Miller et al. (US Pub No. 2018/0024740 A1, referred to as Miller).
claim 11, the combination of Moffat and Kern discloses, 
11. The method of claim 6, wherein storing the encrypted sensitive data at a storage provider system comprises: (Moffat: [0218].) 
Moffat further discloses,
receiving an encryption key identifier for the new encryption key from the recovery agent system; (Moffat: [0226]; a key locker has an identifier of a key.)
…receiving storage provider system authentication credentials and logging in to the storage provider system by using the storage provider system authentication credentials; and (Moffat: [0218]; the DSS server is responsible for validating the login usernames and passwords of users. It is responsible for processing the encrypted user data, e.g. storage, transmission, etc. It is responsible for exchanging encrypted user decryption keys between users when those users elect to become contacts and share data.)
storing the encrypted sensitive data at the storage provider system in a file... (Moffat: [0217-0218]; the DSS client transmits these new and encrypted packets of user data to the DSS server for storage.)
Moffat does not explicitly disclose, however Miller teaches,
…generating a file name from the received encryption key identifier; (Miller: [0061]; the key may be embodied as an identifier or a filename.)
storing …data at the storage provider system in a file that has the generated file name. (Miller: [0061-0062]; data is stored in the identified blocks.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Miller into the combination of Moffat and Kern with a motivation to facilitate storing a value associated with a key by embodying a key in a filename (Miller abstract).

Regarding claim 13, the combination of Moffat, Kern and Miller discloses, 
13. The method of Claim 11,
Moffat further discloses,
wherein the user agent receives an encryption key identifier for the new encryption key from the recovery agent system; (Moffat: [0226]; a key locker has an identifier of a key.)
wherein during recovery of the encrypted sensitive data, retrieving the stored encryption key comprises: (Moffat: [0218]; the DSS server is responsible for validating the login usernames and passwords of users. It is responsible for processing the encrypted user data, e.g. storage, transmission, etc. It is responsible for exchanging encrypted user decryption keys between users when those users elect to become contacts and share data.)
with the user agent application:
logging in to the recovery agent system by using the recovery agent system authentication credentials; (Moffat: [0218]; the DSS server is responsible for validating the login usernames and passwords of users.)
logging in to the storage provider system by using the storage provider system authentication credentials and retrieving the file… (Moffat: [0218]; the DSS server is responsible for validating the login usernames and passwords of users. It is responsible for processing the encrypted user data, e.g. storage, transmission, etc. It is responsible for exchanging encrypted user decryption keys between users when those users elect to become contacts and share data.)
…providing to the recovery agent system a recovery request that identifies the encryption key identifier; (Moffat: [0218]; the DSS server is responsible for validating the login usernames and passwords of users. It is responsible for processing the 
with the recovery agent system, accessing the encryption key by using the encryption key identifier identified in the recovery request, and providing the encryption key to the user agent application. (Moffat: [0218]; It is responsible for exchanging encrypted user decryption keys between users when those users elect to become contacts and share data. [0255]; DSS client requests their encrypted key locker from the DSS server.))
Moffat does not explicitly disclose, however Miller teaches,
extracting the encryption key identifier from the generated file name of the retrieved file; (Miller: [0068]; read request identifies a key, which, as described above, may be embodied as an identifier or a filename (key can be extract from the filename).) 
The same motivation that was utilized for combining Moffat, Kern and Miller as set forth in claim 11 is equally applicable to claim 13.

Regarding claim 14, the combination of Moffat, Kern and Miller discloses, 
14. The method of Claim 13, 
Moffat further discloses,
wherein accessing the encryption key by using the encryption key identifier identified in the recovery request comprises: (Moffat: [0218]; It is responsible for exchanging encrypted user decryption keys between users when those users elect to become contacts and share data. [0255]; DSS client requests their encrypted key locker from the DSS server.))
determining whether the encryption key identifier is associated with a recovery agent account associated with the recovery agent system authentication credentials; and (Moffat: [0218]; the DSS server is responsible for validating the login usernames and passwords of users. It is responsible for processing the encrypted user data, e.g. storage, transmission, etc. It is responsible for exchanging encrypted user decryption keys between users when those users elect to become contacts and share data (match key locker request to an authorized account).)
accessing the encryption key responsive to a determination that the encryption key identifier is associated with a recovery agent account associated with the recovery agent system authentication credentials. (Moffat: [0218]; the DSS server is responsible for validating the login usernames and passwords of users. It is responsible for processing the encrypted user data, e.g. storage, transmission, etc. It is responsible for exchanging encrypted user decryption keys between users when those users elect to become contacts and share data.)

Regarding claim 15, the combination of Moffat, Kern and Miller discloses, 
15. The method of Claim 11,
Moffat does not explicitly disclose, however Alwar teaches,
wherein the recovery agent generating the encryption key comprises: generating a nonce, (Alwar: [0251]; nonce.)
wherein the recovery agent storing the encryption key comprises: encrypting the encryption key by using the nonce and symmetric key of the recovery agent system, and wherein the encryption key identifier identifies the encrypted encryption key and the nonce. (Alwar: [0271]; generate key.)
The same motivation that was utilized for combining Moffat, Kern and Alwar as set forth in claim 2 is equally applicable to claim 15.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moffat, in view of Alwar.
Regarding claim 19, Moffat discloses, 
19. The method of Claim 18, 
Moffat does not explicitly disclose, however Alwar teaches,
wherein a blockchain wallet application server transmits the user agent application to the user device. (Alwar: [0395]; electronic wallet request.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Alwar into the teachings of Moffat with a motivation to achieve a trustless anonymous network without needing to trust counterparties or separate intermediaries by using Bitcoin blockchain that uses peer-to-peer technology to operate with no central authority where transaction management and money issuance are carried out collectively by the network via consensus (Alwar; [0025-0026]).

Regarding claim 20, the combination of Moffat and Alwar discloses, 
20. The method of Claim 19, further comprising, with a recovery agent system:
Moffat further discloses,
responsive to an encryption key request received from the user agent application, generating the encryption key, storing the encryption key at the recovery agent system, and transmitting the encryption key to the user agent application; and (Moffat: [0218]; the DSS server is responsible for validating the login usernames and passwords of users. It is responsible for processing the encrypted user data, e.g. storage, transmission, etc. It is responsible for exchanging encrypted user decryption keys between users when those users elect to become contacts and share data.)
responsive to a recovery request received from the user agent application, transmit the stored encryption key to the user agent application. (Moffat: [0218]; the DSS server is responsible for validating the login usernames and passwords of users. It is responsible for processing the encrypted user data, e.g. storage, transmission, etc. It is responsible for exchanging encrypted user decryption keys between users when those users elect to become contacts and share data.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed references disclose relevant inventions of sensitive data back up and restore.
HARDOUIN OLIVIER et al. (WO 2018127606 A1) 
Shpurov; Alexey et al. (US 20200044833 A1) 
TAKAHASHI; Kenta (US 20200019685 A1) 
Please see PTO-892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571) 272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KA SHAN CHOY/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435